Case: 13-11256     Date Filed: 10/22/2013   Page: 1 of 6


                                                            [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11256
                         Non-Argument Calendar
                       ________________________

                         Agency No. A205-570-970


ADERONKE ALADESANMI,
a.k.a. Rose Mary Aladesanmi,


                                                                        Petitioner,

                                     versus


U.S. ATTORNEY GENERAL,


                                                                       Respondent.

                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                         ________________________

                               (October 22, 2013)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
              Case: 13-11256     Date Filed: 10/22/2013    Page: 2 of 6


      Aderonke Aladesanmi seeks review of the Board of Immigration Appeals’

(“BIA”) order dismissing her appeal of the Immigration Judge’s (“IJ”) denial of

cancellation of removal. The BIA concluded that Aladesanmi was statutorily

ineligibile for cancellation of removal because she had been convicted of a crime

involving moral turpitude. After review, we affirm.

                                I. BACKGROUND

      At an unknown time and place, Aladesanmi, a Nigerian citizen, entered the

United States without inspection. In 2004, Aladesanmi was convicted in Georgia

of giving a false name, address, or date of birth to a law enforcement officer, in

violation of O.C.G.A. § 16-10-25. After the Department of Homeland Security

charged her as removable, Aladesanmi conceded removability and filed an

application for cancellation of removal. Aladesanmi’s application stated that her

removal to Nigeria would constitute an exceptional and extremely unusual

hardship to her child, who is a U.S. citizen.

      The IJ denied Aladesanmi’s application, concluding that her 2004 conviction

constituted a crime involving moral turpitude, making her statutorily ineligible for

cancellation of removal under Immigration and Nationality Act (“INA”)

§ 240A(b)(1), 8 U.S.C. § 1229b(b)(1). The BIA dismissed Aladesanmi’s appeal,

concluding that violation of O.C.G.A. § 16-10-25 is categorically a crime of moral

turpitude because an intent to deceive is an essential element of that offense.


                                                2
                Case: 13-11256       Date Filed: 10/22/2013       Page: 3 of 6


                                     II. DISCUSSION

       Pursuant to INA § 240A, 8 U.S.C. § 1229b, the Attorney General has the

discretion to cancel removal of a nonpermanent resident who, among other things,

establishes she has not been convicted of an offense under § 212(a)(2). INA

§ 240A(b)(1)(C), 8 U.S.C. § 1229b(b)(1)(C). Under INA § 212(a)(2), an alien is

inadmissible if she was convicted of acts that constitute the essential elements of a

crime involving moral turpitude. INA § 212(a)(2)(A)(i)(I), 8 U.S.C.

§ 1182(a)(2)(A)(i)(I). INA § 212(a)(2) does not define moral turpitude.1

       We have said that moral turpitude involves “[a]n act of baseness, vileness, or

depravity in the private and social duties which a man owes to his fellow men, or

to society in general, contrary to the accepted and customary rule of right and duty

between man and man.” Itani v. Ashcroft, 298 F.3d 1213, 1215 (11th Cir. 2002).

In deciding whether a particular offense constitutes a crime involving moral

turpitude, we apply the categorical approach, looking at “the inherent nature of the

offense, as defined in the relevant statute, rather than the circumstances


       1
         We review only the BIA’s decision in this case because the BIA did not expressly adopt
the IJ’s decision. See Hernandez v. U.S. Att’y Gen., 513 F.3d 1336, 1338-39 (11th Cir. 2008)
(“When the BIA issues a decision, we review only that decision, except to the extent that the
BIA expressly adopts the IJ’s decision.”). When an alien seeking review of a removal order has
been convicted of a crime involving moral turpitude, our jurisdiction to review the petition is
limited to constitutional claims or questions of law. See INA § 242(a)(2)(C), (D), 8 U.S.C.
§ 1252(a)(2)(C), (D). Thus, we have jurisdiction to review the legal question of whether an
alien’s conviction constitutes a crime involving moral turpitude, but we will defer to the BIA’s
interpretation if it is reasonable. Sosa-Martinez v. U.S. Att’y Gen., 420 F.3d 1338, 1340-41 n.2
(11th Cir. 2005).
                                                   3
               Case: 13-11256     Date Filed: 10/22/2013    Page: 4 of 6


surrounding a defendant’s particular conduct.” Fajardo v. U.S. Att’y Gen., 659

F.3d 1303, 1305 (11th Cir. 2011). In doing so, we look at whether the least

culpable conduct necessary to sustain a conviction under the statute meets the

standard of a crime involving moral turpitude. Keungne v. U.S. Att’y Gen., 561

F.3d 1281, 1284 n.3 (11th Cir. 2009).

      Crimes of dishonesty or false statement are considered generally to involve

moral turpitude. Itani, 298 F.3d at 1215. For example, we concluded that

misprision of a felony is a crime involving moral turpitude because the offense

conduct was “behavior that runs contrary to accepted societal duties and involves

dishonest or fraudulent activity.” Id. at 1216.

      Section 16-10-25 of the Georgia Code provides that “[a] person who gives a

false name, address, or date of birth to a law enforcement officer in the lawful

discharge of his official duties with the intent of misleading the officer as to his

identity or birthdate is guilty of a misdemeanor.” O.C.G.A. § 16-10-25 (emphasis

added). The statute has as an element an “intent to deceive.” Rajappa v. State, 200

Ga. App. 372, 374, 408 S.E.2d 163, 165 (Ga. App. 1991).

      Thus, two essential elements of Aladesanmi’s § 16-10-25 offense were

providing false information and the intent to deceive. Because Aladesanmi’s

offense involved both dishonesty and the making of a false statement, the BIA




                                               4
                Case: 13-11256       Date Filed: 10/22/2013      Page: 5 of 6


properly concluded that the offense categorically was a crime involving moral

turpitude. 2 See Itani, 298 F.3d at 1215.

       Aladesanmi contends that her § 16-10-25 offense did not involve moral

turpitude because her false statement was not material. This argument ignores that

§ 16-10-25 specifies what the false information must be about—“a false name,

address, or date of birth”—with the intent to mislead the officer as to “identity or

birthdate.” Thus, the Georgia statute itself makes a false name, address or date of

birth material to the officer’s inquiry about “identity or birthdate.” See O.C.G.A.

§ 16-10-25.

       In any event, this Court has not required a false statement to be material in

order to qualify as a crime of moral turpitude. Further, the BIA has concluded that

false statements made to mislead a government official performing his official

functions need not be material to constitute a crime involving moral turpitude. See

In re Jurado-Delgado, 24 I. & N. Dec. 29, 34 (BIA 2006) (involving a

Pennsylvania conviction for deliberately making written false statements with the

intent to mislead a public servant in performing his official function). Because the

INA is silent on the issue and the BIA has reasonably interpreted the phrase “moral


       2
         Because all violations of O.C.G.A. § 16-10-25 include making a false statement with an
intent to deceive, there is no merit to Aladesanmi’s claim that the BIA should have applied the
modified categorical approach to determine whether her offense was a crime involving moral
turpitude. See Fajardo, 659 F.3d at 1305 (explaining that the modified categorical approach is
used when the statutory language “encompasses some conduct that categorically would be
grounds for removal as well as other conduct that would not.”).
                                                   5
                      Case: 13-11256       Date Filed: 10/22/2013      Page: 6 of 6


turpitude” to include making false statements to government officials with the

intent to mislead them, regardless of materiality, the BIA’s interpretation is entitled

to Chevron deference. 3 See INS v. Aguirre-Aguirre, 526 U.S. 415, 424, 119 S. Ct.

1439, 1445 (1999).

          For these reasons, the BIA did not err in dismissing Aladesanmi’s appeal of

the IJ’s order denying cancellation of removal.

          PETITION DENIED.




          3
              Chevron U.S.A. Inc. v. Nat’l Res. Def. Council, Inc., 467 U.S. 837, 104 S. Ct. 2778
(1984).
                                                         6